FILE COPY




   BRIAN QUINN
    Chief Justice
                                    Court of Appeals                                     VIVIAN LONG
                                                                                             Clerk

JAMES T. CAMPBELL
      Justice                         Seventh District of Texas
                                                                                       MAILING ADDRESS:
MACKEY K. HANCOCK                   Potter County Courts Building                        P. O. Box 9540
      Justice                                                                              79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                   Amarillo, Texas 79101-2449
       Justice                                                                           (806) 342-2650
                                    www.txcourts.gov/7thcoa.aspx

                                        September 22, 2016

Debra Ann Windsor                                   David A. Pearson
Assistant District Attorney                         Attorney at Law
401 West Belknap Street                             222 West Exchange, Suite 103
Fort Worth, TX 76196-0201                           Fort Worth, TX 76164
* DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

Phillip Andrew Rodriguez
TDCJ-ID #02047201
Bartlett Unit
1018 Arnold Drive
Bartlett, TX 76511

RE:    Case Numbers: 07-16-00153-CR, 07-16-00154-CR
       Trial Court Case Numbers: 1333118D, 1333120D
Style: Phillip Andrew Rodriguez aka Phillip Rodriguez v. The State of Texas

Dear Counsel and Mr. Rodriguez:

          The Court this day issued an opinion and judgment in the captioned cause. TEX. R. APP.
P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.

                                                      Very truly yours,

                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Honorable Wayne F. Salvant (DELIVERED VIA E-MAIL)
           Administrative Judge (DELIVERED VIA E-MAIL)
           Thomas A. Wilder (DELIVERED VIA E-MAIL)